DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al (US 9,559,572).
Regarding claim 8, Fang et al teach a manufacturing method of a motor core in which a plurality of laminate steel plates (Fig. 1, 14 or 16) extending in a radial direction with respect to a central axis are laminated in an axial direction, the method comprising: 
laminating the laminate steel plates (Fig. 3, 14) in the axial direction, each of the laminate steel plates including a base portion (See Fig. 3 Below, BP) positioned on a radially outer side of the central axis, annular portions (AP) separately disposed on a radially outer side of the base portion with penetrating portions (PP) therebetween, and a plurality of connecting portions (CP) arranged at predetermined intervals in a circumferential direction to extend in the radial direction and connect the base portion and the annular portions, the annular 
cutting at least one of two coupling portions (Fig. 3 to 4, 145) adjacent to one of the plurality of connecting portions in the circumferential direction from an outer side to an inner side of the laminate steel plates in the radial direction with respect to the laminate steel plates that are laminated. 


    PNG
    media_image1.png
    582
    826
    media_image1.png
    Greyscale

Regarding claim 9, Fang et al teach that in the cutting at least one of two coupling portions, two coupling portions (Fig. 3 to 4, 145) adjacent to the one of the plurality of connecting portions (CP) in the circumferential direction are simultaneously 
Regarding claim 10, Fang et al teach that in the cutting at least one of two coupling portions, two coupling portions (Fig. 3 to 4, 145) of the annular portion (AP) on circumferentially inner sides with respect to two of the plurality of connecting portions (CP) adjacent to each other in the circumferential direction are simultaneously cut [to form independent Annular Portion of laminated steel plate (Fig. 1, 14) before tightening the screw and nut (19-23)]. 
Regarding claim 11, Fang et al teach that in the cutting the at least one of two coupling portions, two coupling portions (Fig. 3 to 4, 145) disposed on sides opposite to each other with the central axis therebetween are simultaneously cut [to form independent Annular Portion of laminated steel plate (Fig. 1, 14) before tightening the screw and nut (19-23)]. 
Regarding claim 13, Fang et al teach a manufacturing method of a rotor core in which a plurality of laminate steel plates (Fig. 1, 14 or 16) extending in a radial direction with respect to a central axis are laminated in an axial direction, the method comprising: 
laminating the laminate steel plates (Fig. 3, 14) in the axial direction, each of the laminate steel plates including a base portion (See Fig. 3 Above, BP) positioned on a radially outer side of the central axis, annular portions (AP) separately disposed on a radially outer side of the base portion with penetrating portions (PP) therebetween, and a plurality of connecting portions (CP) arranged at predetermined intervals in a circumferential direction to extend in the radial direction and connect the base portion and the annular portions, the annular 
cutting at least one of two coupling portions (Fig. 3 to 4, 145) adjacent to one of the plurality of connecting portions in the circumferential direction from an outer side to an inner side of the laminate steel plates in the radial direction with respect to the laminate steel plates that are laminated. 
Regarding claim 14, Fang et al teach a manufacturing method of a rotor core including a rotor core in which a plurality of laminate steel plates (Fig. 1, 14 or 16) extending in a radial direction with respect to a central axis are laminated in an axial direction, and a plurality of magnets (13) are inserted into the rotor core, the method comprising: 
laminating the laminate steel plates (Fig. 3, 14) in the axial direction, each of the laminate steel plates including a base portion (See Fig. 3 Above, BP) positioned on a radially outer side of the central axis, annular portions (AP) separately disposed on a radially outer side of the base portion with penetrating portions (PP) therebetween, and a plurality of connecting portions (CP) arranged at predetermined intervals in a circumferential direction to extend in the radial direction and connect the base portion and the annular portions, the annular portions including coupling portions (Coupl. P) adjacent to both circumferential sides of the connecting portions; and 
cutting at least one of two coupling portions (Fig. 3 to 4, 145) adjacent to one of the plurality of connecting portions in the circumferential direction from an outer side to an inner side of the laminate steel plates in the radial direction with 
inserting the magnets (13) into the penetrating portions (PP).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Fang et al in view of Amrhein et al (US 8,519,588).
Regarding claim 12, Fang et al teach a manufacturing method of a motor core in which a plurality of laminate steel plates (Fig. 1, 14 or 16) extending in a radial direction with respect to a central axis are laminated in an axial direction including the connecting portions (CP), which reads on applicants’ claimed invention; except for having the plurality of connecting portions removed. 
Amrhein et al teach a process of applying punching tool to produce lamination for permanent-magnet rotor (Col. 11, lines 53-64) by stamping lamination sheet (Fig. 2 & 5, 4 & 4’) with Coupling and Connection Portions (10 & 9)  where the Connection Portions are to be punched out (Fig. 3 & 6, 5a; Col. 11, lines 56-64) and the individual parts of the rotor sheets are connected together in the axial direction by means of adhesion, material fit, shape fit and/or force fit (Col. 7, lines 59-61).
It would have been obvious to one of ordinary skill in the art at the time of the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
November 13, 2020